Case 3:18-cv-05945-VC Document 162-17 Filed 02/05/20 Page 1 of 8




          EXHIBIT 16
                       Case 3:18-cv-05945-VC Document 162-17 Filed 02/05/20 Page 2 of 8

7/1/2019                                                       Spam and Minimum Functionality - Developer Policy Center




               Spam and
               Minimum
               Functionality
              At a minimum, apps should provide users with a basic degree of functionality and a
              respectful user experience. Apps that crash, exhibit other behavior that is not
              consistent with a functional user experience, or that serve only to spam users or Google
               Play are not apps that expand the catalog in a meaningful way.




                       Spam                Minimum Functionality (/ about /spam-
                                                                          /spam -min-
                                                                                 min -functionality
                                                                                 min- functionality /min -functionality /)




               Spam
               We don't allow apps that spam users or Google Play, such as apps that send users unsolicited
               messages or apps that are repetitive or low- quality.




                                                                                                                          r-                   1
                                                                                                                               BONET
                                                                                                                               EXHIBIT
               Message Spam
                       Spam
               ( /about /spam- min -functionality /spam /message /)                                                       L.
                                                                                                                                249            J
               We don't allow apps that send SMS, email, or other messages on behalf of the user without giving
               the user the ability to confirm the content and intended recipients.




 https: / /play.google.com /about /spam- min -functionality/                                                                             1/5
                         Case 3:18-cv-05945-VC Document 162-17 Filed 02/05/20 Page 3 of 8
7/1/2019                                                      Spam and Minimum Functionality - Developer Policy Center


               Webviews and Affiliate Spam
               (/ about /spam- min -functionality /spam /webviews -affiliate /)


               We don't allow apps whose primary purpose is to drive affiliate traffic to a website or provide a
               webview of a website without permission from the website owner or administrator.



                     Here are some examples of common violations:


                                An app whose primary purpose is to drive referral traffic to a website to receive
                                credit for user sign -ups or purchases on that website.
                                Apps whose primary purpose is to provide a webview of a website without
                                permission:




https: / /play.google.com /about /spam- min -functionality/                                                              2/5
                       Case 3:18-cv-05945-VC Document 162-17 Filed 02/05/20 Page 4 of 8
7/1/2019                                                          Spam and Minimum Functionality - Developer Policy Center


                                                                                                               4011
                                                                                                                 I. tî      i iII10:00
                                                                                                                          IPA     10:00

                                  Bob's Movie Search App

                                                 IND                                            [   Search IMDb
                                                                                                    Search  IMDb


                                                                               TH  OCE   DEONTHESIREET--
                                                                               THE CODE Cl
                                                                                    ISNEVER BLACK
                                                                                                - AND Wh.TE




                                                                                 TRIPLE 9
                                                                                   --
                                                                                   -- V-110t/LAY ,7-,   *au,


                                     The Finest Hours                                     Triple 9                       Finding Dory
                                             Trailer #2                       International Trailer                        Trailer #1


                                  Browse more trailers



                                  Get Showtimes & Tickets



                                  IMDb Snapshot
                                  IMDb Snapshot

                                                       _40




                                                              -
                                                                  49


                                         pip
                                       "Ci irinrnnti
                                       "Silrviarnnti
                                       "S__Ltryzlirnnti                      Alit/
                                                                             AAIl  All
                                                                                    /1 llArneirinnri
                                                                             ItAir /11/  A/1rylnrinnin
                                                                                             marir7rz _             Mir Pin
                                                                                                                    AAv
                                                                                                                    AAti Ring-af
                                                                                                                         Pin  FÇfnnacale
                                                                                                                             A-mf (,raaIt
                                                                                                                                  nrcuale


                                                       a                                     0
                                                                                             o
https://play.google.com/about/spam-min-functionality/
https: / /play.google.com /about /spam- min -functionality/                                                                                 3/5
                                                                                                                                            3/5
                         Case 3:18-cv-05945-VC Document 162-17 Filed 02/05/20 Page 5 of 8
7/1/2019                                                      Spam and Minimum Functionality - Developer Policy Center

                                O This app is called "Bob's Movie Search App" and it simply provides a webview of
                                IMDb.




               Repetitive Content
               (/ about /spam- min -functionality /spam /repetitive- content /)


               We don't allow apps that merely provide the same experience as other apps already on Google Play.
               Apps should provide value to users through creation of unique content or services.




                     Here are some examples of common violations:

                               Copying content from other apps without adding any original content or value.
                               Creating multiple apps with highly similar content and user experience. If these apps
                               are each small in content volume, developers should consider creating a single app
                               that aggregates all the content.




               Apps that are created by an automated tool, wizard service, or based on templates and submitted to
               Google Play by the operator of that service on behalf of other persons are not allowed. Such apps
               are only permissible if they are published by an individually registered developer account belonging
              to the user of the automated tool, not the operator of the service.




               Made for Ads
               (/ about /spam- min -functionality /spam /made- for -ads /)


              We do not allow apps whose primary purpose is to serve ads.




                     Here are some examples of common violations:

                               Apps where interstitial ads are placed after every user action, including but not
                               limited to clicks, swipes, etc.


https: / /play.google.com /about /spam- min -functionality/                                                              4/5
                        Case 3:18-cv-05945-VC Document 162-17 Filed 02/05/20 Page 6 of 8
7/1/2019                                                      Spam and Minimum Functionality - Developer Policy Center




     Was this article helpful?


             YES                     NO




                                                                            Next
                                          Minimum Functionality                            ( /about/spam
                                                                                             /about/spam--m
                                                                                                          min
                                                                                                            in--functionality
                                                                                                                 functionality /min
                                                                                                                               /min   -function




https: / /play.google.com /about /spam- min -functionality/                                                                                       5/5
                        Case 3:18-cv-05945-VC Document 162-17 Filed 02/05/20 Page 7 of 8
7/1/2019                              Broken Functionality I Minimum Functionality I Spam and Minimum Functionality - Developer Policy Center




               Spam and
               Spam
               Minimum
               Functionality
               Functionality
              At a minimum, apps should provide users with a basic degree of functionality and a
              respectful user experience. Apps that crash, exhibit other behavior that is not
              consistent with a functional user experience, or that serve only to spam users or Google
               Play are not apps that expand the catalog in a meaningful way.




                               Spam (/ about /spam- min -functionality /spam /)                     Minimum Functionality




               MinimumFunctionality
               Minimum Functionality
               Ensure your app provides a stable, engaging, responsive user experience.




                     Here are some examples of common violations:

                               Status symbol apps that are designed to do nothing or have no function




               Broken Functionality
               ((//about
                   about /spam-
                         /spam -min
                                min -functionality /min -functionality /broken /)


               We don't allow apps that crash, force close, freeze, or otherwise function abnormally.


https: / /play.google.com /about /spam- min -functionality /min-
                                                           /min -functionality
                                                                 functionality /broken/                                                         1/2
                          Case 3:18-cv-05945-VC Document 162-17 Filed 02/05/20 Page 8 of 8
 7/1/2019                                  Broken Functionality I Minimum Functionality l Spam and Minimum Functionality - Developer Policy Center



                        Here are some examples of common violations:

                                   Apps that don't install
                                   Apps that install, but don't load
                                   Apps that load, but are not responsive




      Was this article helpful?


               YES                      NO




                           Prey
                           Spam(/about/spam-
                                /about /sparr- min -functionality /sparr /)




https: / /play.google.com
         /play.google.com /about
                           /about /spam
                                   /spam -min  -functionality
                                                 functionality/min
                                          -min--functionality  /min-functionality
                                                              /min  -functionality/broken
                                                                   -functionality   /broken/
                                                                                   /broken //                                                        2/2
